NO








NO. 12-09-00449-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     APPEAL
FROM THE 369TH
IN THE INTEREST OF C.C.W.
AND E.M.W., MINOR CHILDREN                 '     JUDICIAL
DISTRICT COURT OF
 
                                                                             '     ANDERSON
COUNTY, TEXAS
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellant has failed, after notice, to pay or
make arrangements to pay the trial court clerk’s fee for preparing the clerk’s
record.  Appellant appeals from a judgment signed on October 27, 2009.  The
clerk’s record was due to have been filed on or before December 29, 2009.  On
December 22, 2009, the trial court clerk notified this court in writing that
the clerk’s record had not been filed because Appellant had not paid the fee
for preparation of the record.  The clerk requested an extension of time for
filing the clerk’s record, which was granted until January 28, 2010.  On
December 23, 2009, this court informed Appellant that the clerk’s request for
an extension of time to file the record stated that the reason for the delay in
filing was due to nonpayment of the required preparation fee.  Appellant was
further informed that, pursuant to Texas Rules of Appellate Procedure 37.3(b)
and 42.3(c), the appeal would be dismissed unless proof of full payment to the
clerk was provided on or before January 4, 2010.
            To
date, Appellant has neither provided proof of full payment nor otherwise
responded to this court’s notice.  Accordingly, the appeal is dismissed. 
Tex. R. App. P. 37.3(b),
42.3(c).      
Opinion delivered January 13, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(PUBLISH)